65 F.3d 177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Saul PEDRAZA-MURRILLO, Defendant-Appellant.
No. 94-50560.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Saul Pedraza-Murillo appeals his jury conviction of illegal reentry after deportation in violation of 8 U.S.C. Sec. 1326(b)(2).  Pedraza-Murillo contends that the district court abused its discretion in denying his motion for further discovery to support his claim of selective prosecution of Latinos.


3
Since the district court's decision in this case, we decided United States v. Armstrong, 48 F.3d 1508 (9th Cir.1995) (en banc).  For the reasons set forth in United States v. Rendon-Abundez, No. 94-50352, slip op. 8319, 8320 (9th Cir.  July 13, 1995), we remand to the district court for reconsideration of the motion in light of our opinions in United States v. Armstrong, 48 F.3d 1508 (9th Cir.1995) (en banc), and United States v. Gomez-Lopez, No. 94-50548, slip op. 9617 (9th Cir.  August 4, 1995).


4
On remand, if the district court determines that discovery is not justified, or, following appropriate proceedings, that Pedraza-Murillo has not made out a showing of selective prosecution so as to justify dismissal of the indictment, then the court shall enter a new final judgment of conviction.  See Goldberg v. United States, 425 U.S. 94, 111-112 (1967);  United States v. Ogbushi, 18 F.3d 807, 811-12 (9th Cir.1994).  If the district court concludes that Pedrazza-Murillo was the victim of selective prosecution, it shall vacate his conviction.  Id.


5
REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3